Citation Nr: 1610621	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety/stress.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2002 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This matter has been previously remanded by the Board in April 2013.  

As noted in the April 2013 remand, the Veteran did not indicate whether she desired a Board hearing in her September 2009 VA Form 9 substantive appeal.  The RO contacted her in December 2009 and February 2010 to ask if she wanted a hearing and notified her in the February 2010 letter that if she did not respond, the RO would take the lack of response as an indication that she was not interested in a hearing.  Because no response was received, the Board finds that appellate adjudication may proceed without delay.  


FINDING OF FACT

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has an acquired psychiatric disability that is attributable to military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

In this case, there is no record that the Veteran was sent VCAA notice concerning her claim.  However, in June 2008 the Veteran submitted a signed Notice Acknowledgement and Response for the Benefits Delivery at Discharge Program ("Notice Acknowledgement"), which is typically enclosed with the VCAA notice letter.  The Notice Acknowledgement states "We provided you a notice about the evidence and information VA needs to substantiate your claim for benefits."  This Notice Acknowledgement thus indicates that the Veteran had actual notice of the requirements to establish her claim.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (actual knowledge is established by statements or actions by claimant or representative demonstrating awareness of what is necessary to substantiate a claim).  Additionally, the Veteran was provided notice of the element that caused her claim to be denied - lack of a current disability - in the rating decision, and was provided a June 2013 letter discussing the sort of information that may be used to substantiate her claim.  Therefore, the Board finds that the duty to notify provisions have been met.  

The Veteran's service treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA), or that there are relevant outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2).  The Veteran has identified relevant private treatment records.  In response, VA sent a June 2013 letter that instructed the Veteran to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, if she would like VA to consider any private treatment records in support of her pending appeal.  The Veteran did not respond.  The duty to assist is not always a one-way street.  As the Veteran has not provided the authorization necessary for VA to request her relevant private treatment records, VA cannot proceed further, and has satisfied the duty to assist in this case.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

VA examinations were conducted in July 2008 and September 2013.  The Veteran has not argued, and the record does not reflect, that the examinations, particularly the September 2013 examination, were inadequate for the purposes of determining entitlement to service connection.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder, evaluated the Veteran, and concluded that the Veteran's symptoms did not merit a formal psychiatric diagnosis.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R.
 § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including psychoses, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran's service treatment records (STRs) show that in an April 2008 report of medical history, the Veteran answered yes to questions of whether she had nervous trouble of any sort, and whether she received counseling.  She explained that sometimes she gets anxiety or panic attacks for even small things, that they usually go away when the problem passes, and that she had received counseling for emotional problems from a chaplain.  The examiner indicated that the Veteran's anxiety was due to upcoming separation, and that she did not have a depressed mood.  The examiner also noted that the Veteran had been seen by a chaplain for stress in November 2007.

A VA examination was conducted in July 2008.  The Veteran explained that she becomes irritable if things do not go her way, and felt that this might be related to discharge from the military and transition into civilian life.  She stated that her chaplain had suggested that her lower threshold for irritation might be related to transitioning to the different standards of the civilian population.  She discussed stress from her relationship with her boyfriend due to his infidelity, and conflict in her relationship with her father, who she believes may have cheated her out of some money in a real estate arrangement.  The examiner provided Axis I diagnoses of partner relational problem, and relational problem not otherwise specified, and assigned a GAF score of 80.  The examiner asserted that the Veteran does not have any major, pervasive mental health problems, but rather has had some increased stress in the last year related to a number of different issues, namely her boyfriend's infidelity, conflict about the situation with her father, and the transition out of the military.  The examiner wrote that the Veteran does not meet the criteria for generalized anxiety disorder or major depression, and that the Veteran's depression and anxiety seemed transient and situationally related.  

In a statement accompanying the September 2009 VA Form 9 substantive appeal, the Veteran asserted that she has never in her life been more stressed, anxious, and self-conscious about her life and the people around her than she was in the last two years of her active duty.  She wrote that she was unable to maintain a healthy relationship with her boyfriend and father due to the strenuous work environment in the military.  She did not seek professional attention while in service for fear of embarrassment, and attended a single consultation with a private psychologist after service before realizing that the cost was such that she was unable to continue.  

The April 2013 Board remand instructed that the RO schedule a new VA examination to determine whether the Veteran has an actual mental disorder, referencing the Veteran's statements accompanying her VA Form 9 substantive appeal as to her mental state, and noting that partner relational problem and relational problem, not otherwise specified, are diagnoses in the American Psychiatric Association's  AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV), but that they are discussed as conditions that may be diagnosed when the individual has no actual mental disorder.  Therefore, another VA examination was conducted in September 2013.  The examiner indicated that the Veteran does not have and has never been diagnosed with a mental disorder.  The examiner assigned a GAF score of 80 manifested by transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational, or school functioning.  The Veteran indicated that she had seen a private psychologist after discharge, but had not submitted records of this treatment.  She also stated that she no longer has the problems, has gotten over the stress, and is doing better.  

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Veteran has reported stress and irritability, the record reflects that she is a lay person and not competent to diagnose herself with a psychiatric disability.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify).  She has not been shown to have the requisite medical knowledge or training to render such diagnosis.  There is no indication in the record of a diagnosis of an acquired psychiatric disability at any point, which means that there is no probative evidence of a current disability.  

In the absence of proof of a current disability, there can be no valid claim, and the Board need not address the other elements of service connection.  See Brammer, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


